The State /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2015

                                       No. 04-15-00204-CR

                                     Robert RODRIGUEZ,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-0979-CR-A
                           Honorable Gary L. Steel, Judge Presiding

                                         ORDER
        Appellant’s brief was due July 22, 2015, but was not filed. The clerk of this court
notified appellant’s counsel, Susan Lee Schoon, of the deficiency by letter dated July 24, 2015.
See TEX. R. APP. P. 38.8(b)(2). The letter required appellant to respond in writing within ten
days, explaining why the brief has not been filed and demonstrating that counsel has taken
affirmative steps to prepare and file the brief. The letter further advised counsel that if an
adequate response was not timely filed, the court would abate the appeal for an abandonment
hearing in the trial court. We have received no response.

         Therefore, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellant Procedure, we
rendered an order on August 6, 2015, abating the appeal, remanding the case to the trial court
and ordering the trial court to conduct a hearing to determine (1) whether appellant desires to
prosecute his appeal, and (2) whether counsel has abandoned the appeal. Id. We further ordered
the trial court to make findings of fact and conclusions of law, and the court reporter and district
clerk to filed records based thereon.

        However, on August 10, 2015, four days after our order, appellant’s counsel filed a
motion for extension of time, explaining her failure to file the brief and asking for additional
time in which to file it. Accordingly, we ORDER our August 6, 2015 order withdraw, the
abatement lifted, and advise the trial court that it need not conduct the previously ordered hearing
— and, of course, neither the clerk nor the reporter will need to prepare any records based
thereon. In addition, after reviewing appellant’s motion for extension of time to file appellant’s
brief, we GRANT the motion and ORDER appellant to file appellant’s brief on or before
September 8, 2015 — appellant requested until September 7, 2015, but that day is a holiday.
       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, the district clerk, and the court reporter.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court